DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 7 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite in that it fails to point out what is included or excluded by the claim language.  This claim is an omnibus type claim.

Regarding claim 4, applicant recites the language “within a range of about”, this language is indefinite because it is unclear to what is included or excluded in this range since the term “about” is not defined.

Regarding claim 7, applicant recites the language “a low acoustic loss layer”, this language is indefinite because it is unclear to what is included or excluded in this range since the term “low acoustic loss layer” is not defined.

Regarding claim 16, applicant recites the language “about 4.15 um, or is about 12.35 um”, this language is indefinite because it is unclear to what is included or excluded since the term “about” is not defined. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 5, 7, 9-12 and 14-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Saulnier (US 9503201 B2).

Regarding claim 1, Saulnier teaches a data link for a multiple inputs multiple outputs (MIMO) communication system, the data link comprising: a first transceiver device (25) comprising a body having a transducer mounting surface near or at which is mounted a plurality of first transducers (28), the first transducers configured to, in use, receive and convert a plurality of electrical waveforms to a respective plurality of acoustic signals. (Col.18, line 56-Col.19, line 15, Col.12, lines 26-39, Claim 1, Fig.7, Fig.3a)

Saulnier also teaches a first bonding layer (1) configured to, in use, bond a barrier (12) mounting surface of the body of the first transceiver device (25) opposite its transducer mounting surface to a barrier through which the plurality of acoustic signals output by the first transceiver device is transmitted. (Col.18, line 56-Col.19, line 15, Fig.7)

Saulnier also teaches a second transceiver device (30) comprising a body having a transducer mounting surface near or at which is mounted a plurality of second transducers (33), the second transducers configured to, in use, receive and convert the plurality of acoustic signals transmitted through the barrier to a respective plurality of electrical waveforms. (Col.18, line 56-Col.19, line 15, Col.12, lines 26-39, Claim 1, Fig.7, Fig.3a)

Saulnier also teaches a second bonding layer (1) configured to, in use, bond a barrier mounting surface of the body of the of the second transceiver device opposite to its transducer mounting surface to the barrier. (Col.18, line 56-Col.19, line 15, Fig.7)

Regarding claim 3, Saulnier teaches where, in use, the body of the first transceiver device (25) and the body of the second transceiver device (30) function as reverberation chambers for the acoustic signals. (Col.7, lines 56-59, Col.16, lines 28-55, Claim 7)

Regarding claim 5, Saulnier teaches wherein a thickness the first bonding layer and/or the second bonding layer is determined, in use, as a function of a centre frequency of a channel of the acoustic signal, and also as a power averaged angle of incidence of a total ensemble of multipath signals in the channel. (Col.16, lines 16-20, Claims 4-5)

Regarding claim 7, Saulnier teaches wherein the first bonding layer (120A) and/or the second bonding layer (120B) comprises a low acoustic loss layer. (Col.6, lines 1-6, Col.12, lines 7-22) Saulnier teaches different first and second bonding layer (1) arrangements with increasing potential communications performance loss, thus Fig.2a would have a low acoustic loss layer. (Figs.2a-2c)


Regarding claim 9, Saulnier teaches wherein the first bonding layer (12) and/or the second bonding layer (12) comprises an acoustic coupling gel or fluid (70). (Col.19, lines 52-58, Fig.9)

Regarding claim 10, Saulnier teaches wherein the body of the first transceiver device (25) and the body of the second transceiver device (30) each comprises a block or is cuboid in shape. (Fig.7)

Regarding claim 11, Saulnier teaches wherein at least one wall surface extends between the transducer mounting surface and the barrier mounting surface of the body of the first transceiver device (25), and at least one wall surface extends between the transducer mounting surface and the barrier mounting surface of the body of the second transceiver device (30). (Fig.7)

Regarding claim 12, Saulnier teaches wherein at least one dimension of a said transducer mounting surface is relatively smaller than at least one corresponding dimension of a said wall surface. (Fig.7)

Regarding claim 14, Saulnier teaches wherein positions of the plurality of first transducers (28) is non-periodic and non- symmetric with respect to positions of the plurality of second transducers. (Figs.7-9)

Regarding claim 15, Saulnier teaches a MIMO communication system comprising a-the MIMO data link according to any preceding claim 1, the system further comprising a first MIMO modem (60) configured to, in use, receive and convert an input signal to output the plurality of electrical waveforms to the first transceiver device (25). (Col.18, line 56-Col.19, line 15, Col.12, lines 26-39, Claim 1, Fig.7, Fig.3a)

Saulnier also teaches a second MIMO modem (60) configured to, in use, receive and convert the plurality of electrical waveforms output by the second transceiver device (30) to produce an output signal. (Col.18, line 56-Col.19, line 15, Col.12, lines 26-39, Claim 1, Fig.7, Fig.3a)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Saulnier in view of Thai (US 8063473 B1).

Regarding claim 2, Saulnier teaches a body of the first transceiver device (25) and the body of the second transceiver device (30) but does not explicitly teach comprising sapphire or single crystal sapphire.

Thai teaches a body of a transceiver device comprising sapphire or single crystal sapphire (110). (Col.2, lines 58-59, Col.3, lines 7-10, Claim 1, Fig.1)

It would have been obvious to one having ordinary skill in the art before the effective filling date to have modified Saulnier to incorporate a body of a transceiver device comprising sapphire or single crystal sapphire in order to reduce the risk of damage such as heat damage. 

Claims 4, 8 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Saulnier in view of Lukacs (US 20160118572 A1).

Regarding claim 4, Saulnier teaches a thickness of a first bonding layer (1) and a second bonding layer (1) but does not explicitly teach a range of about 4.0 m to about 4.30 m, or within a range of about 12.2 m to about 12.5 m.

Lukacs teaches a bonding layer (matching layer 836) with a thickness in a range of about 4.0 m to about 4.30 m, or within a range of about 12.2 m to about 12.5 m. (Paragraphs 61-62)  
It would have been obvious to one having ordinary skill in the art before the effective filling date to have modified Saulnier to incorporate a bonding layer (matching layer) with a 

Regarding claim 8, Saulnier teaches a first bonding layer (1) and a second bonding layer (1) but does not explicitly teach resin material doped with spacer material.

Lukacs teaches a bonding layer (matching layer 836) comprising a resin material (epoxy) doped with spacer material (spacers 900). (Paragraphs 78, 84, Claim 19, Fig.1)

It would have been obvious to one having ordinary skill in the art before the effective filling date to have modified Saulnier to incorporate a bonding layer comprising a resin material doped with spacer material in order to provide strong adhesion and desirable acoustic impedance.

Regarding claim 16, Saulnier teaches a thickness of a first bonding layer (1) and a second bonding layer (1) but does not explicitly teach wherein a thickness of the bonding layers is about 4.15 um, or is about 12.35 um.

Lukacs teaches a bonding layer (matching layer 836) wherein the thickness is about 4.15 um, or is about 12.35 um. (Paragraphs 61-62)

It would have been obvious to one having ordinary skill in the art before the effective filling date to have modified Saulnier to incorporate a bonding layer (matching layer 836) wherein the thickness is about 4.15 um, or is about 12.35 um in order to achieve desirable acoustic impedance.

Regarding claim 17, Saulnier teaches a first bonding layer (1) and a second bonding layer (1) but does not explicitly teach resin material doped with micro-pearl spheres or polymer spheres.

Lukacs teaches a bonding layer (matching layer 836) comprising a resin material (epoxy) doped with micro-pearl spheres or polymer spheres (spacers 900). (Paragraph 61, 64, 84, 94)  
It would have been obvious to one having ordinary skill in the art before the effective filling date to have modified Saulnier to incorporate a bonding layer comprising a resin material doped with micro-pearl spheres or polymer spheres in order to provide strong adhesion and desirable acoustic impedance.

Claims 13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Saulnier in view of Hayward (US 5869767 A).

Regarding claim 13, Saulnier teaches a plurality of first transducers (28) but does not teach wherein an electrode of each of the plurality of first transducers is rectangular or elliptical or diamond in shape, with a shortest dimension of the shape being parallel to a main axis of the plurality of first transducers.

Hayward teaches wherein an electrode (14, 16, 20) of each of the plurality of first transducers (10) is rectangular or elliptical or diamond in shape, with a shortest dimension of the shape being parallel to a main axis of the plurality of first transducers. (Col.2, line 42-Col.3, line 3, Fig.1)



Regarding claim 20, Saulnier teaches a plurality of first transducers (28) but does not teach wherein an electrode of each of the plurality of first transducers has a shape, with a shortest dimension of the shape being parallel to a main axis of the plurality of first transducers.

Hayward teaches wherein an electrode (14, 16, 20) of each of the plurality of first transducers (10) has a shape, with a shortest dimension of the shape being parallel to a main axis of the plurality of first transducers. (Col.2, line 42-Col.3, line 3, Fig.1)

It would have been obvious to one having ordinary skill in the art before the effective filling date to have modified Saulnier to incorporate wherein an electrode of each of the plurality of first transducers has a shape, with a shortest dimension of the shape being parallel to a main axis of the plurality of first transducers in order to be flexed without cracking or delaminating from the transmitter.

Claims 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Saulnier in view of Barkhoudarian (US 6895825 B1).

Regarding claim 18, Saulnier teaches a first bonding layer (1) and a second bonding layer (1) but does not explicitly teach a solder joint.



It would have been obvious to one having ordinary skill in the art before the effective filling date to have modified Saulnier to incorporate a bonding layer comprising a solder joint in order to provide strong adhesion and desirable acoustic impedance.

Regarding claim 19, Saulnier does not explicitly teach wherein the solder joint comprises spacer particles.

Lukacs teaches a bonding layer (matching layer 836) comprising an epoxy doped with some different composition and spacer particles (900). 

Barkhoudarian teaches a bonding layer (141A) comprises a solder joint. (Col.15, lines 34-37, Col.22, lines 27-32)

It would have been obvious to one having ordinary skill in the art before the effective filling date to have modified Saulnier to incorporate a bonding layer comprising an epoxy doped with some different composition and spacer particles in order to provide desirable acoustic impedance and further modify Saulnier to incorporate a bonding layer comprising a solder joint in order to provide strong adhesion and desirable acoustic impedance.

Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The references made herein are done so for the convenience of the applicant. They are in no way intended to be limiting. The prior art should be considered in its entirety.  
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDALLAH ABULABAN whose telephone number is (571)272-4755. The examiner can normally be reached Monday - Friday 7:00am-3:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A.A./Examiner, Art Unit 3645       
                                                                                                                                                                                                 /ISAM A ALSOMIRI/Supervisory Patent Examiner, Art Unit 3645